Citation Nr: 0629609	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the low back, evaluated as 10 percent disabling 
prior to March 5, 2004.

2.  Entitlement to an increased rating for degenerative joint 
disease of the low back, evaluated as 40 percent disabling 
since March 5, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970 and from July 1971 to June 1980.

The instant appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Pittsburgh, Pennsylvania, which denied a 
claim for an increased rating for degenerative joint disease 
of the low back.  A March 2006 rating decision granted an 
increased rating, to 40 percent, effective March 5, 2004.

In its August 2003 remand, the Board of Veterans' Appeals 
(Board) referred the issue of entitlement to service 
connection for a cervical spine disorder to the RO for 
appropriate action, noting the opinion of a 2002 VA medical 
examiner, "I do believe it is likely as not that his 
cervical spine condition is service connected."  The Board 
notes that the service medical records include an August 1975 
diagnosis of a hyperextension injury of the cervical spine.  
Further, since the 2003 remand was issued, another VA 
examiner in 2004 related the veteran's current cervical 
myopathy to service.  For these reasons, the Board once again 
refers the issue of entitlement to service connection for a 
cervical spine disorder to the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's August 2003 remand, the veteran was 
scheduled for a VA examination in March 2004.  However, that 
examination report did not address all the opinions requested 
in the Board's remand, so an attempt was made to schedule the 
appellant for another examination in December 2005.  The 
veteran did not report for that examination.  Undated 
correspondence from his local representative indicated that 
the veteran had informed the representative that he had 
missed the appointment, and it was requested that the 
examination be rescheduled.  

The veteran is advised that, while VA has a duty to assist 
the appellant in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it, nor can he refuse to 
participate in the process.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).

The veteran is further advised that, pursuant to the 
provisions of 38 C.F.R. § 3.655(b) (2006), where a claimant, 
without good cause, fails to report for an examination 
schedule in conjunction with a claim for increase, "the 
claim shall be denied."  Absent the veteran's willingness to 
report for and cooperate with the scheduled VA examination, a 
favorable decision in this case is not possible.  See Engelke 
v. Gober, 10 Vet. App. 396 (1997).  Accordingly, the veteran 
is strongly encouraged to participate fully in the scheduled 
VA examination.

In addition, the Board finds that the issue of service 
connection for a cervical spine disorder, referred to the RO 
in the Introduction portion of this Remand, is inextricably 
intertwined with the issue on appeal and could have an effect 
on whether a higher rating for the service-connected 
lumbosacral spine disorder is warranted.  Kellar v. Brown, 6 
Vet. App. 157 (1994).  This is so because some medical 
evidence suggests that the veteran's low back symptomatology 
may be due in part to a cervical spine problem which has yet 
to be service-connected.  See March 2004 VA examination 
report.  See also 38 C.F.R. § 3.310. 

The medical record reveals that the veteran has significant 
neurological symptoms and that there is some evidence to 
suggest that some of the veteran's low back symptomatology is 
due to an intercurrent injury, a post-service accident in 
1995.  See July 1997 VA examination report.  In Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), the Court stated that 
"when it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition, VA regulations at 38 C.F.R. § 3.102, which require 
that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
See also 61 Fed. Reg. 52698 (Oct. 8, 1996).

Finally, any pertinent VA treatment records developed since 
February 2000 should be associated with the claims folders.  

Accordingly, the case is REMANDED for the following action:

1.  Develop all relevant VA treatment 
records since February 2000.

2.  Schedule the appellant for appropriate 
VA examination(s) to determine the nature 
and severity of the service-connected low 
back disorder.  In particular, a 
neurological examination should be 
accomplished.  All indicated tests and 
studies should be conducted.  The claims 
folders, including a copy of this remand, 
should be made available to the physician 
for complete review in connection with the 
examination.  

a.  As to each aspect of the 
veteran's low back symptomatology, 
including all neurological symptoms, 
the examiner should offer an opinion 
as to whether it is at least as 
likely as not that the veteran's 
current low back symptomatology can 
be attributed to his service-
connected degenerative joint disease 
or to another service-connected 
disability, or whether it is more 
likely that part or all of his 
symptoms can be attributed to a 
nonservice-connected disorder, 
including an intercurrent injury in 
1995.  The examiner should state 
whether it is possible to separate 
the effects of the service-connected 
condition and the non-service-
connected condition.  

b.  The examiner should also provide 
an opinion concerning the impact of 
the appellant's service- connected 
low back disability on his ability 
to work at any occupation for which 
he may be otherwise qualified.  

A complete rationale should be provided 
for any opinions expressed by the 
physician.

3.  Readjudicate the veteran's claims for 
increased ratings for his service-
connected low back disorder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim(s), to include 
a summary of the evidence and applicable 
law and regulations considered April 2006.  
The veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


